Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernkrantz WO 2007/106033 in view of Spray US 5,722,790.
Hernkrantz discloses a paving machine and method of paving an asphaltic roadway comprising the steps of:
Providing a paving machine including a circular, rotary hopper (80) and belt conveyor 
and a screed.  Fig. 10a, 10b; Page 13.The rotary hopper having an open top inlet and a narrower open bottom outlet mounted 
above a bearing arrangement and transmission for rotating the hopper (80) or the
vertical guide plates (82) disposed within the hopper. Fig. 10b.
Positioning a supply truck in front of the rotary hopper (80).
Charging the hopper and rotating said hopper to homogenize the charged asphalt.
Continuously letting asphalt flow onto the conveyor and in front of the screed.

What Hernkrantz does not disclose is the use of a layering baffle.  However, Spray teaches an in-hopper baffle arrangement (70) having baffle plates (72) of varying heights, disposed between a hopper outlet and a conveyor system for separating and layering a supply of asphalt within the hopper into homogenous, sequential layers.  See Figs. 1-6; Col. 4, ln. 27-Col. 5, ln. 47.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Hernkrantz with the baffle assembly taught by Spray in order to maintain asphalt mix and temperature during the paving process.

With respect to claims 4, 5, 12, 13 Hernkrantz illustrates a skirt concentric with the rotary hopper (80).  See Figs. 10a, 10b.  But does not disclose the use of a layering baffle.  However, Spray teaches an in-hopper baffle arrangement (70) disposed between a hopper outlet and a conveyor system for separating and layering a supply of asphalt within the hopper into homogenous, sequential layers.  Wherein the baffle has a width corresponding to a width of the hopper outlet and a length adapted to fit within the inlet space (16) of the hopper.  See Figs. 1-6; Col. 4, ln. 27-Col. 5, ln. 47.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Hernkrantz with the baffle assembly taught by Spray in order to maintain asphalt mix and temperature during the paving process.

	

Claims 7, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernkrantz WO 2007/106033 in view of Spray US 5,722,790 as applied to claims 1, 9 above, and further in view of Begley et al. US 8,827,591.
Hernkrantz in view of Spray disclose a paving machine having a rotary hopper and layering baffle, but do not disclose the use of a diverter device disposed between the hopper and the conveyor.  However, Begley et al. teaches it is known to provide portable, insulated, asphalt hoppers (100) with outwardly and downwardly tapering diverter devices (150) having sloped surfaces (151) adapted to gravity feed hotmix asphalt toward the doors/exit gates (135) of the hopper.  Fig. 18, Col. 6, lns. 23-63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Hernkrantz in view of Spray with the diverter device taught by Begley et al. in order to reduce heat loss of the hotmix entering the conveyor.

With respect to claims 8, 15 Beley et al.’s disclosure of sloped diverter walls (151) is seen to include concave or convex sloped diverter walls.  See Fig. 18.
	
Response to Arguments
5. 	Applicant’s arguments filed 4/21/2021, with respect to the rejection(s) of claim(s) 1-5, 7-13, 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hernkrantz in view of Spray.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				6/21/2021